            Case 5:20-cv-01135-JKP Document 1 Filed 09/23/20 Page 1 of 16




                       UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                           SAN ANTONIO DIVISION
____________________________________
                                     )
INVASIX, INC. d/b/a INMODE           )  C.A. No. : 5:20-cv-1135
                                     )
      Plaintiff,                     )  JURY TRIAL DEMANDED
                                    )
v.                                  )
                                    )
DANIEL ALLMOND                       )
                                    )
      Defendant.                     )
____________________________________)

        ORIGINAL COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF

       Plaintiff Invasix, Inc. d/b/a InMode (“Plaintiff” or “InMode”), by and through its

undersigned counsel, complains of Defendant Daniel Allmond’s (“Defendant”) conduct and

alleges upon information and belief as to Defendant’s acts as follows:

                                 NATURE OF THIS ACTION

       1.      This is an action for trademark infringement and false advertising under the

Lanham Act, 15 U.S.C. § 1051, et seq., as well as related state law claims arising from

Defendant’s improper use of trademarks owned or used by InMode, breach of contract, and

conversion of InMode property.

       2.      As described in more detail below, Defendant’s sale of InMode Demo Products as

new, genuine InMode Products without authorization infringes upon the trademarks owned or

used by InMode and constitutes false advertising. As a result of Defendant’s actions, InMode is

suffering a loss of the enormous goodwill that it has created in its trademarks and is losing

profits from lost sales of products. Defendant’s conduct has produced, and unless enjoined by




ORIGINAL COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
            Case 5:20-cv-01135-JKP Document 1 Filed 09/23/20 Page 2 of 16




this Court, will continue to produce a likelihood of consumer confusion and deception, to the

irreparable injury of InMode.

       3.      Additionally, Defendant’s sale of InMode Demo Products not intended for sale

without authorization constitutes a breach of the Employment Agreement entered into between

InMode and Defendant as well as conversion of InMode’s property.

       4.      Defendant’s conduct threatens to harm and has harmed the health of consumers.

Accordingly, this action seeks permanent injunctive relief and damages for Defendant’s

improper use of trademarks owned or used by InMode, breach of contract, and conversion.

                                 JURISDICTION AND VENUE

       5.      This Court has jurisdiction over the subject matter of this Complaint pursuant to

15 U.S.C. § 1121 and 28 U.S.C. §§ 1331, 1338(a) and (b), as these claims arise under the

Trademark Laws of the United States.

       6.      This Court has supplemental jurisdiction over the pendant state law claims

pursuant to 28 U.S.C. § 1367(a).

       7.      Defendant is subject to personal jurisdiction in the State of Texas and this District

because he resides in the State of Texas.        Additionally, Defendant is subject to personal

jurisdiction in the State of Texas and this District because: (a) Defendant has sold products into

the State and this District; (b) Defendant has caused tortious injury to InMode’s trademarks

within the State and this District; (c) Defendant practices the unlawful conduct complained of

herein, in part, within the State and this District; and (d) Defendant regularly conducts or solicits

business within the State and this District.




                                                 2
ORIGINAL COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
             Case 5:20-cv-01135-JKP Document 1 Filed 09/23/20 Page 3 of 16




        8.      Venue is proper in the United States District Court for the Western District of

Texas pursuant to 28 U.S.C. § 1391 because a substantial part of the events or omissions giving

rise to this claim occurred in this District.

                                                PARTIES

        9.      Plaintiff Invasix, Inc. d/b/a InMode is a Delaware corporation with its principal

place of business in Lake Forest, Orange County, California. InMode develops, manufactures,

and markets a line of products and platforms that harness novel radio-frequency (RF) based

technology to enable new emerging minimally-invasive procedures and improve existing

surgical procedures. InMode markets and sells its platforms and products throughout the world,

including the United States of America, under various brands, including, but not limited to,

EVOLVE, OPTIMAS, and VASCULAZE (collectively, the “InMode Products”).

        10.     Defendant Daniel Allmond is an individual residing in the State of Texas. Upon

information and belief, Mr. Allmond currently resides and may be served with process at 18719

Keegans Bluff San Antonio, TX 78258. Defendant is a former employee of InMode.

                                                FACTS

InMode’s Trademark Usage

        11.     The U.S. Patent and Trademark Office (“PTO”) has issued several registrations

for marks used with health products and procedures (hereinafter, the “InMode Marks”). The

InMode Marks include, but are not limited to:




                                                   3
ORIGINAL COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
           Case 5:20-cv-01135-JKP Document 1 Filed 09/23/20 Page 4 of 16




   Mark           Registration/   Registration        Class/Goods
                  Serial No.      / Filing Date
   INMODE         6,021,401       March 31,           “Medical and aesthetic platform in the nature
                                  2020                of medical procedure tables, apparatus and
                                                      instruments and applicators for skin renewal,
                                                      body contouring, hair removal, facial
                                                      rejuvenation and other energy based medical
                                                      aesthetic non-invasive procedures”

                                                      “Medical and aesthetic treatment services,
                                                      cosmetic medical treatment services,
                                                      cosmetic spa services, cosmetic consultant
                                                      services, skin renewal treatment services,
                                                      body contouring treatment services, hair
                                                      removal treatment services, face rejuvenation
                                                      treatment services, energy-based medical
                                                      aesthetic non-invasive services”


         12.    The InMode Marks have been in continuous use since at least their respective

dates of registration.

         13.    InMode advertises, distributes, and sells its products to consumers under the

InMode Marks.

         14.    InMode has also acquired common law rights in the use of the InMode Marks

throughout the United States.

         15.    The federal trademark registrations for the InMode Marks were duly and legally

issued, are valid and subsisting, and constitute prima facie evidence of the validity of the InMode

Marks.

         16.    InMode has invested a substantial amount of money and has expended significant

time and effort in advertising, promoting, and developing the InMode Marks throughout the

United States and the world. As a result of such advertising and promotion, InMode has

established substantial goodwill and widespread recognition in the InMode Marks, and the marks


                                                  4
ORIGINAL COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
          Case 5:20-cv-01135-JKP Document 1 Filed 09/23/20 Page 5 of 16




have become associated exclusively with InMode and its products and procedures by both

existing and potential physicians, medical practitioners and customers, as well as the general

public at large.

        17.        To create and maintain such goodwill among its customers, InMode has taken

substantial steps to ensure that products bearing the InMode Marks are of the highest quality. As

a result, the InMode Marks have become widely known and are recognized throughout the

United States and the world as symbols of high quality products.

        18.        As a result of, inter alia, the care and skill exercised by InMode in the conduct of

its business, the high quality of the goods sold under the InMode Marks, and the extensive

advertising, sale, and promotion by InMode of its products and procedures, the InMode Marks

have acquired secondary meaning in the United States and the world, including this District.

Defendant’s Breach of the Employment Agreement

        19.        Defendant was an employee of InMode from November 26, 2018, employed as an

Area Sales Manager responsible for South Texas territory. Defendant was terminated from his

employment with InMode on or about June 18, 2019.

        20.        During    Defendant’s    employment     with   InMode,     Defendant    signed   an

Employment Agreement, dated November 20, 2018 (hereinafter, the “Employment Agreement”).

        21.        Pursuant to Sections 2 and 5(f) of the Employment Agreement, Defendant was

and is prohibited from engaging in conduct detrimental to InMode, including, but not limited to,

the sale of InMode demonstration units, systems, or products (the “Demo Products”) not

intended for sale.

        22.        Section 2 of the Employment Agreement states:

                   Duties. … During the Employee’s employment with the Company
                   … the Employee will devote his/her full business time and best

                                                    5
ORIGINAL COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
         Case 5:20-cv-01135-JKP Document 1 Filed 09/23/20 Page 6 of 16




              efforts to the faithful performance of such duties and to the
              promotion and advancement of the business and affairs of the
              Company. (emphasis added)

       23.    Moreover, Section 5(f) of the Employment Agreement states:

              Non-Solicitation. Without prejudice to the generality of the
              foregoing, the Employee agrees that during the term and for a
              period of one year after termination, for any reason, of the
              Employee’s employment, s/he will not, directly or indirectly, for
              his/her own account or for the account of others … do or
              participate or assist or allow any of the following: (i) solicit or sell
              products or services that are the same or similar to the business of
              the Company to any customer, subscriber or user, or any
              prospective customer, subscriber or user whose name is contained
              on any list or records maintained by the Company and (A) whom
              the Employee solicited or sold services or products on the
              Company’s behalf during the Term, or (B) with whom the
              Employee had contact on the Company’s behalf during the Term
              …. (emphasis added).

       24.    Additionally, pursuant to Section 4(c) of the Employment Agreement, Defendant

was obligated to return all property of InMode, including all Demo Products, to InMode upon

termination of Defendant’s employment with InMode.

       25.    Section 4(c) of the Employment Agreement States:

              Return of Company Property. On termination of Employee’s
              employment, by either party, the Employee shall return all
              Company property, including, without limitation, demonstration
              units/systems … and all other items which are the property of the
              Company …. The Employee’s obligations under this subsection
              (c) shall survive termination of this Agreement. (emphasis added).

       26.    Despite these provisions of the Employment Agreement, an investigation has

revealed that during the term of Defendant’s employment with InMode and thereafter, Defendant

has unlawfully gained or retained possession of InMode Products without permission of InMode,

and has sold and continues to sell Demo Products not intended for sale to InMode customers who

intended to purchase new, genuine InMode Products intended for sale.


                                                 6
ORIGINAL COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
         Case 5:20-cv-01135-JKP Document 1 Filed 09/23/20 Page 7 of 16




       27.    Moreover, to sell the Demo Products to InMode’s customers, Defendant

misrepresented to InMode’s customers that the Demo Products were in fact new, genuine

InMode Products intended for sale.

       28.    For example, in or around the summer of 2019, Defendant negotiated the sale of a

Demo Product with a then-existing InMode customer, Glow MedSpa. Upon Glow MedSpa’s

inquiry for the purchase of a new InMode VASCULAZE unit, Defendant represented to Glow

MedSpa that he could sell them the requested InMode product for $5,000.00. Glow MedSpa

agreed to purchase the InMode product, Serial No. L14811508, from Defendant and paid him

$500.00 via Venmo, a mobile payment app.

       29.    An investigation in or around September 2019 revealed that the InMode product

sold to Glow MedSpa was not a new, genuine InMode VASCULAZE unit, but was rather a

Demo Product not intended for sale, and never issued to Allmond, even for temporary use.

       30.    Upon information and belief, Defendant has possession of and access to

additional InMode Demo Products, including the FORMA APPLICATOR, Serial No.

F25410006 and has retained, and continues to market and/or sell the Demo Products to unwitting

InMode customers as genuine InMode Products authorized and intended for sale.

       31.    InMode has never authorized or otherwise granted Defendant permission to sell

any of the Demo Products.

       32.    Defendant’s sale of Demo Products and misrepresentations that the Demo

Products are genuine InMode Products during the term of Defendant’s employment with InMode

and thereafter constitutes a material breach of Employment Agreement, including, but not

limited to, Sections 2, 4(c), and 5(f) of the Employment Agreement.




                                                7
ORIGINAL COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
           Case 5:20-cv-01135-JKP Document 1 Filed 09/23/20 Page 8 of 16




Likelihood of Confusion and Injury Caused by Defendant’s Actions

       33.       Defendant’s actions substantially harm InMode by placing Demo Products, which

are materially different from new, genuine InMode Products, into the stream of commerce in the

United States.

       34.       The Demo Products are not intended for distribution or sale. The Demo Products

are materially different from new, genuine InMode Products intended for sale.

       35.       Because they are in essence used products, the Demo Products do not operate as

effectively as a new, genuine InMode Product intended for sale. Because the Demo Products are

not intended for sale, the Demo Products have not been certified under applicable safety

standards.

       36.       Because the Demo Products were not in InMode’s possession at the time of

unauthorized sale, InMode cannot verify the condition of the Demo Products, ensure their safety,

conformance with specifications, and functionality.

       37.       Defendant’s actions substantially harm InMode and its customers who ultimately

purchase the Defendant’s materially different Demo Products believing them to be new, genuine

InMode Products intended for sale.

       38.       Defendant’s actions substantially harm InMode and its consumers by providing

consumers with products that were designed and manufactured to be Demo Products not

intended for sale and that were not certified under applicable safety standards.

       39.       Moreover, the sale of The Demo Products lessens the sale of new InMode

product.




                                                 8
ORIGINAL COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
            Case 5:20-cv-01135-JKP Document 1 Filed 09/23/20 Page 9 of 16




       40.     Defendant’s conduct results in consumer confusion as well as the dilution of

InMode’s goodwill and trade name as consumers are not receiving the products they believe they

are purchasing.

       41.     Defendant’s sale of the Demo Products bearing the InMode Marks that are

materially different from new, genuine InMode Products intended for sale is likely to cause—and

has caused—confusion amongst consumers regarding InMode’s sponsorship or approval of the

products.

       42.     Defendant’s actions substantially harm consumers who purchase Defendant’s

products believing that they are new, genuine InMode Products intended for sale and certified

under applicable safety standards as they intended.

       43.     The sale of Demo Products interferes with InMode’s ability to control the quality

of products bearing the InMode Marks.

       44.     As a result of Defendant’s actions, InMode is suffering the loss of the enormous

goodwill it created in the InMode Marks.

       45.     Defendant is likely to continue to commit the acts complained of herein, and

unless restrained and enjoined, will continue to do so, all to InMode’s irreparable harm.

                                         COUNT I
                                TRADEMARK INFRINGEMENT
                                     (15 U.S.C. § 1114)

       46.     InMode hereby realleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

       47.     This is a claim for federal trademark infringement under 15 U.S.C. § 1114.

       48.     The acts of Defendant alleged herein constitute the use in commerce, without the

consent of InMode, of a reproduction, counterfeit, copy, or colorable imitation of the InMode


                                                9
ORIGINAL COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
         Case 5:20-cv-01135-JKP Document 1 Filed 09/23/20 Page 10 of 16




Marks in connection with the sale, offering for sale, distribution, or advertising of goods, which

use is likely to cause confusion or mistake, or to deceive consumers, and therefore infringe

InMode’s rights in the InMode Marks, all in violation of the Lanham Act.

       49.     Defendant has used, and continues to use, the InMode Marks in the sale of

InMode Demo Products that are not intended for sale and are not certified under applicable

safety standards. Therefore, the products sold by Defendant are materially different from those

offered or sold by InMode.

       50.     Defendant’s infringing activities are likely to cause, are actually causing, and are

willful and intended to cause, confusion, mistake, and deception among members of the trade

and the general consuming public as to the origin and quality of such products, and constitute

trademark infringement under 15 U.S.C. § 1114.

       51.     Defendant’s use of the InMode Marks in the sale of materially different products

demonstrates an intentional, willful, and malicious intent to trade on the goodwill associated with

the InMode Marks, thereby causing immediate, substantial, and irreparable injury to InMode.

       52.     As a direct and proximate result of Defendant’s actions, InMode has been, and

continues to be, damaged by Defendant’s activities and conduct. Defendant has profited thereby,

and, unless its conduct is enjoined, InMode’s reputation and goodwill will continue to suffer

irreparable injury that cannot adequately be calculated or compensated by money damages.

Accordingly, InMode is entitled to injunctive relief pursuant to 15 U.S.C. § 1116.

                                    COUNT II
                  UNFAIR COMPETITION, FALSE ADVERTISING, AND
                         FALSE DESIGNATION OF ORIGIN
                                (15 U.S.C. § 1125)

       53.     InMode hereby realleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

                                                10
ORIGINAL COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
         Case 5:20-cv-01135-JKP Document 1 Filed 09/23/20 Page 11 of 16




       54.     This is a claim for federal trademark infringement under 15 U.S.C. § 1125(a).

       55.     InMode engages in interstate activities designed to promote its goods and services

sold, as well as the goodwill associated with the InMode Marks, throughout the United States.

       56.     The InMode Marks have been, and will continue to be, known throughout the

United States as identifying and distinguishing InMode’s products and procedures.

       57.     By selling or distributing products using the InMode Marks that are materially

different from those sold by InMode as alleged herein, Defendant is engaging in unfair

competition, falsely designating the origin of his goods and services, and/or falsely representing

sponsorship by, affiliation with, or connection to InMode and its goods and services in violation

of 15 U.S.C. § 1125(a).

       58.     By advertising or promoting products using the InMode Marks that are materially

different from those sold by InMode as alleged herein, Defendant is misrepresenting the nature,

characteristics, qualities, or geographic origin of its goods and services in violation of 15 U.S.C.

§ 1125(a).

       59.     Defendant’s continued use of the InMode Marks constitutes the use in interstate

commerce of a word, term, name, symbol, or device, or any combination thereof, or false

designation of origin, in connection with the sale, or offering for sale, of goods in violation of 15

U.S.C. § 1125(a)(1)(A).

       60.     Defendant has used, and continues to use, the InMode Marks to sell products that

are materially different from those sold by InMode in the United States, thereby creating a false

designation of origin in violation of 15 U.S.C. § 1125(a), and Defendant’s activities have caused

and, unless enjoined by this Court, will continue to cause a likelihood of confusion and public




                                                 11
ORIGINAL COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
         Case 5:20-cv-01135-JKP Document 1 Filed 09/23/20 Page 12 of 16




deception in the marketplace, and injury to InMode’s goodwill and reputation as symbolized by

the InMode Marks, for which InMode has no adequate remedy at law.

       61.     Defendant’s actions demonstrate an intentional, willful, and malicious intent to

trade on the goodwill associated with the InMode Marks, thereby causing immediate, substantial,

and irreparable injury to InMode.

       62.     By selling and advertising products under the InMode Marks that are materially

different from those sold by InMode in the United States, Defendant is using the InMode Marks

in connection with the sale, offering for sale, distribution, and/or advertising of goods and

services to the public, without InMode’s consent. Defendant is falsely designating the origin of

its goods and services and/or falsely representing sponsorship by, affiliation with, or connection

to, InMode and its goods and services in violation of 15 U.S.C. 1125(a). Accordingly, InMode is

entitled to a judgment of three times its damages and Defendant’s ill-gotten profits, together with

reasonable attorneys’ fees, pursuant to 15 U.S.C. § 1117(a).

       63.     As a direct and proximate result of Defendant’s actions, InMode has been, and

continues to be, damaged by Defendant’s activities and conduct. Defendant has profited thereby,

and unless its conduct is enjoined, InMode’s reputation and goodwill will continue to suffer

irreparable injury that cannot adequately be calculated or compensated by money damages.

Accordingly, InMode is entitled to injunctive relief pursuant to 15 U.S.C. § 1116.

                                         COUNT III
                                    BREACH OF CONTRACT

       64.     InMode hereby realleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

       65.     The Employment Agreement is a valid and binding contract between InMode and

Defendant.

                                                12
ORIGINAL COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
         Case 5:20-cv-01135-JKP Document 1 Filed 09/23/20 Page 13 of 16




       66.     InMode fully performed its material obligations under the Employment

Agreement at all relevant times herein.

       67.     Defendant materially breached and continues to materially breach the Agreement

by retaining, marketing and selling InMode’s Demo Products not intended for sale to InMode’s

customers, which is prohibited by the terms of the Employment Agreement.

       68.     As a direct and proximate result of Defendant’s actions, InMode has been and

continues to be injured irreparably and has sustained significant damages in an amount to be

determined by the evidence at trial.

       69.     Such conduct on the part of Defendant has caused and will continue to cause

irreparable injury to InMode unless it is enjoined.

                                            COUNT IV
                                           CONVERSION

       70.     InMode hereby realleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

       71.     The Demo Products constitute the property of InMode. The Demo Products are

not intended for sale to customers.

       72.     Defendant had an obligation to return all InMode property, including Demo

Products, upon his resignation or termination from the Company. Defendant had no right,

interest, or permission to advertise, market, offer for sale, and/or sell the InMode Demo Products

not intended for sale.

       73.     By offering for sale and selling the InMode Demo Products, Defendant acted in a

fashion inconsistent with InMode’s ownership right in the Demo Products.




                                                13
ORIGINAL COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
         Case 5:20-cv-01135-JKP Document 1 Filed 09/23/20 Page 14 of 16




       74.     As a direct and proximate result of Defendant’s actions, InMode has been and

continues to be injured irreparably and has sustained significant damages in an amount to be

determined by the evidence at trial.

       75.     Such conduct on the part of Defendant has caused and will continue to cause

irreparable injury to InMode unless it is enjoined.

                                       RELIEF REQUESTED

       WHEREFORE, Plaintiff Invasix, Inc. d/b/a InMode prays for judgment in its favor and

against Defendant Daniel Allmond providing the following relief:

       1.      For temporary, preliminary, and permanent injunctive relief prohibiting

               Defendant, its distributors, retailers, agents, employees, representatives, and all

               persons acting in concert with it, including, but not limited to, any online

               platform, such as Amazon.com or eBay.com, or any website, website host,

               website administrator, domain registrar, or internet service provider, from:

               a.      using, or attempting to use, any of the InMode intellectual property,

                       including, but not limited to, the InMode Marks;

               b.      engaging in any false or misleading advertising with respect to InMode

                       Products, which relief includes, but is not limited to, prohibiting the offer

                       for sale or sale of any Demo Products;

               c.      retaining, acquiring, or taking any steps to acquire, any Demo Products;

               d.      advertising, selling, or taking any steps to sell, any Demo Products;

               e.      engaging in any activity constituting unfair competition with InMode; and




                                                14
ORIGINAL COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
         Case 5:20-cv-01135-JKP Document 1 Filed 09/23/20 Page 15 of 16




              f.      inducing, assisting, or abetting any other person or entity in engaging in or

                      performing any of the business activities described in the paragraphs

                      above.

       2.     For an order requiring Defendant to correct any erroneous impression consumers

              may have derived concerning the nature, characteristics, or qualities of the Demo

              Products sold by it, including without limitation, the placement of corrective

              advertisement and providing written notice to the public to cure any residual

              impacts from Defendant’s false advertising;

       3.     Adjudge Defendant to have violated 15 U.S.C. § 1114 by infringing upon the

              InMode Marks;

       4.     Adjudge Defendant to have violated 15 U.S.C. § 1125(a) by using false,

              deceptive, or misleading statements of fact that misrepresent the nature, quality,

              and characteristics of the Demo Products sold by it;

       5.     Adjudge Defendant to have materially breached the Employment Agreement;

       6.     Adjudge Defendant to have converted InMode’s property;

       7.     Award InMode its damages suffered as a result of Defendant’s acts and treble said

              damages as provided by law pursuant to 15 U.S.C. § 1117;

       8.     Award InMode the disgorgement of Defendant’s profits as provided by law

              pursuant to 15 U.S.C. § 1117;

       9.     Award InMode its reasonable attorneys’ fees in bringing this action as allowed by

              law pursuant to 15 U.S.C. § 1117;

       10.    Award InMode pre-judgment and post-judgment interest in the maximum amount

              allowed under the law;


                                               15
ORIGINAL COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
         Case 5:20-cv-01135-JKP Document 1 Filed 09/23/20 Page 16 of 16




       11.    Award InMode the costs incurred in bringing this action; and

       12.    Grant InMode such other relief as this Court deems just and proper.

                                          JURY DEMAND

       Plaintiff Invasix, Inc. d/b/a InMode hereby requests trial by jury on all claims so triable.



Dated: September 23, 2020
                                              Respectfully submitted,

                                               /s/ Clayton L. Falls
                                              Clayton Falls
                                              State Bar No. 24047546
                                              Clayton.Falls@klgates.com
                                              Angela Buchanan
                                              State Bar No. 24059219
                                              Angela.Buchanan@klgates.com
                                              K&L Gates, LLP
                                              1717 Main Street, Suite 2800
                                              Dallas, Texas 75201
                                              214-939-5500
                                              214-939-5849 (fax)

                                              ATTORNEYS FOR PLAINTIFF INVASIX,
                                              INC. D/B/A INMODE




                                                16
ORIGINAL COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
